Case 1:19-cv-09365-AKH Document 1-19 Filed 10/09/19 Page 1 of 2

Miscellaneous Citation File No. 240) 8- 00/7) Ee

SURROGATE’S COURT NEW YORK COUNTY

Cit Hi
THE PEOPLE OF THE STATE OF NEW YORK
TO:
ORLY GENGER,
ARIE GENGER,
GLENCLOVA INVESTMENT COMPANY,
TR INVESTORS, LLC,
NEW TR EQUITY I, LLC,
NEW TR EQUITY II, LLC,
TRANS-RESOURCES, INC.,
ARNOLD BROSER,
DAVID BROSER,
SAGI GENGER 1993 TRUST

A petition having been filed by Dalia Genger, who is domiciled at 200 E. 65" Street, in
the City of New York, County of New York and State of New York.
YOU ARE HEREBY CITED TO SHOW CAUSE before the Surrogate's Court, New
York County, at 31 Chamber Street, Room 50 , New York, New York on
, 201¥ at 10 o’clock in the forenoon of that day, why a decree should not be

4 Concerns the Orly G \993 Teast Creased by Trust Agreement dated becenbe- 13,1993 between Ane Genser,
made

as Oranto- fud \Owrene? VW. Smal aud Sack A. Soence— as Tarsrees | EEE
granting the following relief as requested in the petition:

a. damages in in the amount of $32.3 million, plus statutory interest;
b. imposition of a constructive trust on the Settlement Proceeds;
c. an order directing the delivery of the Settlement Proceeds to her as Trustee;

d. an accounting of the Settlement Proceeds; and
Case 1:19-cv-09365-AKH Document 1-19 Filed 10/09/19 Page 2 of 2

e. such other relief as to the Court seems just and necessary.

Dated, Attested and Sealed,

december al 4 20/7) Hon. Nora. S. Anderson , Surrogate

tana donohna Chey Crk

 

JUDITH BACHMAN, ESQ

254 S. Main Street, Suite 306

New City, New York 10956

(845) 639-3210
jlbesq_99@yahoo.com

Attorneys for Petitioner Dalia Genger

[Note: This citation is served upon you as required by law. You are not required to appear. If you
fail to appear it will be assumed you do not object to the relief requested. You have a right to
have an attorney appear for you.]

 

PROOF OF SERVICE MUST BE FILED

TWO DAYS PRIOR TO THE RETURN DATE
Court Rule 207.7 (c)

 

 

 
